UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 22, 2015 Park Electrochemical Corp. (Exact Name of Registrant as Specified in Charter) New York 1-4415 11-1734643 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 48 South Service Road, Melville, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (631)465-3600 Not Applicable Former Name or Former Address, if Changed Since Last Report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 22, 2015, the Board of Directors of Park Electrochemical Corp. (the “Company”) declared a special cash dividend of $1.50 per share payable February 24, 2015 to shareholders of record at the close of business on February 10, 2015. The Company issued a news release on January 22, 2015 announcing the special cash dividend. Item 9.01. Financial Statements and Exhibits . (c) Exhibits . 99.1 News Release dated January 22, 2015. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK ELECTROCHEMICAL CORP. Date: January 23, 2015 By: /s/
